Settle, J.
The doctrine of emeat emptor, upon which the defendant relies, does not apply to the facts in the case before us.
After the very thorough discussion of the crime of cheating by false tokens, pretences, &c., and the citation of authorities, by Reade, J., in State v. Phifer, 65 N. C. Rep., 321, it would be useless to pursue the subject further.
’ The facts in this case fall clearly under the denunciation of our statute. Rev. Code, ch. 34, sec. 67. And, .notwithstanding the objection urged by counsel to the charge of his Honor, we are of opinion that he submitted the caseto the jury, in as favorable a light to the defendant as he had a right to expect. There is no error.
Pee Cueiam. Judgment affirmed.